Citation Nr: 0719094	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability, due to service-connected 
disabilities, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1955 to February 
1959 and from September 1973 to August 1974.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board also notes that the issue of entitlement to total 
disability evaluation based on individual unemployability, 
due to service-connected disabilities, on schedular basis was 
adjudicated in the April 2006 Board decision.  As such, the 
current decision will only address the issue of TDIU on an 
extraschedular basis.  This matter was last before the Board 
in April 2006, at which time it was remanded for an opinion 
from the Director of the Compensation and Pension Service.


FINDINGS OF FACT

1.  The veteran's service-connected status post 
tarsometatarsal joint fusion of one, two, and three and 
degenerative joint disease of the talonavicular and 
naviculocuneiform joints, right ankle are not of sufficient 
severity so as to preclude substantially gainful employment 
consistent with his educational and occupational experience.

2.  The evidence does not demonstrate exceptional or unusual 
circumstances that would render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have not 
been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ § 3.321(b)(1), 4.16(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of a February 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant that informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  It is unclear from the record whether in the 
February 2003 VCAA notice letter the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, the Board finds that the failure of the veteran 
to be specifically informed of this element was harmless 
error and the veteran has not been prejudiced thereby because 
for all practical purposes, the veteran has been notified of 
the need to provide such evidence.  In this regard, the AOJ 
letter noted above informed him that additional information 
or evidence was needed to support his claims and asked him to 
send the information or evidence to the AOJ.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession and has not been prejudiced 
thereby.

The Board observes that the aforementioned letter did not 
provide the veteran with notice of the type of evidence 
necessary to establish an effective date in the event of 
award of the benefit sought.  However, despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for TDIU on an extraschedular 
basis, any questions as to the appropriate effective date to 
be assigned are rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  He has also been afforded a VA medical 
examination in connection with his claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  VA will grant 
a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded, by reason of his service- connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).

Under section 4.16(b) of VA regulation, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

Legal Analysis

The record reflects that the veteran's service-connected 
disabilities consist of status
post tarsometatarsal joint fusion of one, two, and three and 
degenerative joint disease of the talonavicular and 
naviculocuneiform joints, right ankle.  He is in receipt of a 
40 percent combined evaluation for his disabilities.  
Although, he has been denied entitlement to TDIU on a 
schedular basis, his claim, in August 2006, was submitted to 
the Director of Compensation and Pension Services (Director) 
for purposes of making a determination as to whether the case 
presents such an exceptional or unusual disability picture 
with such related factors as marker interference with 
employment or frequent periods of hospitalizations to render 
impractical the application of the regular schedular 
standards.

The August 2006 decision by the Director, who reviewed the 
evidence of record, determined that the evidence does not 
establish that the veteran is individually unemployed and 
unemployable due to his service-connected disabilities.  The 
Director's determination reflects consideration of the 
decision of the July 2000 Social Security Administration, as 
well as the evidence on which this decision was based, the 
veteran's VA and private treatment records, VA examination 
reports, and his written communications.  The Board has 
evaluated the evidence as a whole, and agrees with the 
findings and conclusion of the Director, which is supported 
by the objective medical evidence of record.   

In this regard, it is important to note that although the 
veteran's service-connected right ankle and foot disabilities 
contribute to his occupational impairment and inability to 
perform occupational tasks, the record demonstrates that the 
veteran has (or has had) multiple other non-service connected 
disabilities, including a low back disability, chronic 
obstructive pulmonary disease (COPD), and bursitis, which 
have also contributed to his occupational impairment.  
Indeed, in an undated statement from one of the veteran's 
treating physicians received in May 2002, the examiner 
reported that the veteran would not be able to work as a 
carpenter, or engage in any physical labor on a regular 
basis.  In reaching this determination, the examiner 
specifically noted that the veteran had sought treatment for 
chronic pain both in his right foot and lower back and that 
such treatments had not provided adequate pain relief.  
Likewise, the examiner from the veteran's April 2005 VA 
examination listed the veteran's disabilities as chronic back 
pain with laminectomy at L5-S1, lumbar laminectomy, 
osteoarthrosis and osteoarthritis of the right ankle, and 
left ankle arthritis.  He also indicated that the veteran had 
decreased function in his knee and pelvic areas.  Based on 
the severity of these disabilities as a whole, the examiner 
reached his determination that the veteran could not return 
to his previous gainful employment as a carpenter.  For the 
reasons and bases discussed above, the Board concludes that 
the record fails to establish that the veteran's service-
connected disabilities alone preclude him from substantially 
gainful employment. 

It is also important to note even if it had been found that 
service-connected disabilities alone had caused his 
occupational impairment, the evidence of record demonstrates 
that he is capable of engaging in some type of substantially 
gainful employment.  In this regard, although the evidence 
demonstrates that the veteran is unable to walk more than two 
blocks, climb, stoop, bend, or lift over 10 pounds and that 
he has decreased function in his foot, ankle, knee, pelvic, 
and low back areas, the April 2005 VA examiner indicated that 
the veteran "may be able to obtain a sedentary type of job, 
i.e., sitting with his reported restrictions, and being able 
to sit for a short period of time, i.e., 15-20 minutes and 
then ambulation or two or three minutes.  With this 
combination throughout the day, he may have gainful 
employment with restrictions."  The Board notes that the 
Court has held that the sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose, 4 
Vet. App. at 363; 38 C.F.R. § 4.16(a).  Thus, the Board finds 
that the evidence of record does not demonstrate that the 
veteran's service-connected disabilities are of sufficient 
severity so as to preclude him from securing and following a 
substantially gainful occupation consistent with his 
education and employment background.  

In summary, the Board, after considering the entire record, 
concludes that the veteran's service-connected disabilities 
alone do not render him unable to engage in some form of 
substantially gainful employment.  The Board is persuaded 
that sedentary employment would be entirely plausible given 
the assessment provided by the April 2005 VA examiner who 
examined the veteran for purposes of evaluating his 
employability.  Thus, the Board finds that the veteran's 
disability picture is not so unusual or exceptional as to 
render impractical the application of the regular schedular 
standards for determining entitlement to TDIU.  

Accordingly, the Board finds that the veteran's claim for 
TDIU, on an extra-schedular basis, must be denied.  The Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a total disability evaluation based on 
individual unemployability, due to service-connected 
disabilities on an extraschedular basis, is denied.


____________________________________________
KELLY CONNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


